Citation Nr: 1623873	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-22 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left shoulder condition.

2. Entitlement to service connection for a right shoulder condition.

3. Entitlement to service connection for a left hand, fifth digit, condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the left knee prior to December 17, 2008, and to a rating in excess of 10 percent from that date forward.

6. Entitlement to an initial compensable rating for tinea versicolor.

7. Entitlement to an initial compensable rating for residuals of fractured second and fourth digits of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to August 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for residuals of the fractured second and fourth digits of the left hand, DJD of the left knee and tinea versicolor assigning initial noncompensable ratings with the effective date of September 1, 2007.  This rating decision also denied service connection for a left hand fifth digit condition, left shoulder bursitis, right shoulder bursitis and a right knee condition.  This appeal has been transferred to the RO in Roanoke, Virginia.

In October 2015, the RO granted a 10 percent rating for DJD of the left knee effective December 17, 2008.

More recently, in March 2016, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC before the undersigned Veterans Law Judge sitting at the Central Office in Washington, DC.  A transcript is in the claims file.  The Board notes that the Veteran is represented by Disabled American Veterans, but proceeded pro se at the March 2016 hearing.


FINDINGS OF FACT

1.  At the March 2016 hearing, the Veteran withdrew the claims of entitlement to service connection for a left hand fifth digit condition, entitlement to service connection for a right knee condition, entitlement to an initial compensable rating for DJD of the left knee prior to December 17, 2008, and a rating in excess of 10 percent from that date forward, entitlement to an initial compensable rating for tinea versicolor, and entitlement to an initial compensable rating for residuals of fractured second and fourth digits of the left hand.

2.  The Veteran's right and left shoulder disorders are related to his active service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claims of entitlement to service connection for a left hand fifth digit condition, entitlement to service connection for a right knee condition, entitlement to an initial compensable rating for DJD of the left knee prior to December 17, 2008, and a rating in excess of 10 percent from that date forward, entitlement to an initial compensable rating for tinea versicolor, and entitlement to an initial compensable rating for residuals of fractured second and fourth digits of the left hand.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a right shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for a left shoulder disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

As alluded to above, at the March 2016 Central Office hearing, the Veteran withdrew his claims for entitlement to service connection for a left hand fifth digit condition, entitlement to service connection for a right knee condition, entitlement to an initial compensable rating for DJD of the left knee prior to December 17, 2008, and a rating in excess of 10 percent from that date forward, entitlement to an initial compensable rating for tinea versicolor, and entitlement to an initial compensable rating for residuals of fractured second and fourth digits of the left hand.  A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Right and Left Shoulder Disorders

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (a) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A review of the Veteran's service treatment records (STRs) reflect that he complained of bilateral shoulder pain in May 1988.  He was diagnosed with muscle spasms of the right and left shoulders.  He presented to the emergency room in September 1996 with left shoulder pain.  An X-ray was negative and he was diagnosed with a left shoulder strain, bursitis.  He was instructed to use ice over the next day or two and to wear a sling.  The Veteran again sought treatment for his left shoulder in July 2002.  On physical examination, the clinician observed that there was mild crepitus and diagnosed the Veteran with tendonitis.  In September 2002, the Veteran was treated for complaints of bilateral shoulder pain.  He reported that he had popping and throbbing pain in the left shoulder.  The Veteran also stated that he had been told that he had signs of bursitis.  As for the right shoulder, the Veteran reported that it would consistently go numb and had frequent popping.  He stated that it occurred on a daily basis.  Further, at his retirement examination in January 2007, the Veteran reported a history of bursitis in the left shoulder.  The clinician also noted a history of left shoulder bursitis.  Thereafter, the Veteran was diagnosed as having left shoulder sprain in May 2007.

Post service, a December 2008 VA examiner diagnosed the Veteran with bursitis of the left shoulder evidence by recurring left shoulder pain.  The examiner, however, did not discuss the right shoulder or provide an opinion on whether the left shoulder condition was related to the Veteran's active service.  In January 2009, the VA examiner opined that the Veteran did not have any current bilateral shoulder condition.  

Subsequently, November 2009 MRIs of the Veteran's shoulders showed a high grade partial tear of the distal supraspinatus tendon and severe tendinosis or partial tear at the supraspinatus musculotendinous junction in the right shoulder and small partial thickness tear of the distal supraspinatus tendon in the left shoulder.  A December 2009 x-ray of the right shoulder also showed mild degenerative changes in the acromioclavicular (AC) joint.  The Veteran underwent a right shoulder arthroscopy in March 2010.  

On VA examination in November 2010, the examiner opined that the Veteran's currently diagnosed shoulder impingement/tendonitis rotator cuff was not caused by his military service because there were no notes in the old record documenting shoulder complaints.  This opinion carries no probative weight, because the examiner failed to take into account the Veteran's in-service treatment for shoulder problems.

More recently, in September 2015, the RO obtained further medical commentary as to whether the Veteran's bilateral shoulder condition was related to his service.  This examiner also concluded that the Veteran's bilateral shoulder condition was not related to his active service.  In reaching this conclusion, the examiner commented that the Veteran had three isolated incidents while in the military where he suffered left shoulder pain - in 1988, 1996 and 2006.  He observed that the Veteran, on these occasions, was treated conservatively and recovered without residual effects; no persistent or recurrent sequelae noted in records.  The examiner concluded that the service related issues to the left shoulder condition were separate and independent from the current condition.  As for the right shoulder, the examiner noted that the Veteran had two isolated incidents while in the military where he suffered right shoulder pain - in 1988 and 2002.  Again, he stated that the Veteran was treated conservatively and recovered without residual effects.  The examiner observed that there were no persistent issues for the right shoulder noted in the service treatment records.  He concluded as well that the current right shoulder condition was independent of the issues in service.

The September 2015 VA examiner's opinion is also of limited probative value, and he did not include a discussion of the Veteran's January 2007 retirement examination showing a history of bursitis of the left shoulder or take into consideration the Veteran's statements that he had bilateral shoulder problems throughout service and that he sought treatment for them even after service.  Specifically, at the March 2016 hearing, the Veteran testified that he had pain off and on throughout service and would treat it with ice and/or heat.  He further stated that he had physical therapy during service and a year following service.  

In light of the diagnoses and treatment for shoulder problems during service and then again not long after service, in conjunction with the Veteran's competent and credible statements concerning a continuity of symptomatology, the Board resolves doubt in the Veteran's favor and finds that his right and left shoulder disorders are  related to his military service.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for a left hand fifth digit condition is dismissed.

Entitlement to service connection for a right knee condition is dismissed.

Entitlement to an initial compensable rating for degenerative joint disease of the left knee prior to December 17, 2008, and to a rating in excess of 10 percent from that date forward, is dismissed.

Entitlement to an initial compensable rating for tinea versicolor is dismissed.

Entitlement to an initial compensable rating for residuals of fractured second and fourth digits of the left hand is dismissed.

Entitlement to service connection for a right shoulder disorder, to include impingement, a partial tear of the distal supraspinatus tendon, tendinitis, and degenerative joint disease, is granted.

Entitlement to service connection for a left shoulder disorder, to include bursitis, 
impingement, tendonitis, and a tear of the distal supraspinatus tendon, is granted.

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


